       Case 2:16-bk-23131-NB Doc 33 Filed 11/01/18 Entered 11/01/18 15:38:56                                           Desc
                            od13d-Ord/Ntc Dism Ch13 Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                        ORDER AND NOTICE OF DISMISSAL
           ARISING FROM MOTION TO DISMISS CHAPTER 13 [11 U.S.C. § 1307]
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 2:16−bk−23131−NB
    Maria Eva Martinez
    aka Maria Eva Lopez De Martinez, aka Eva Lopez De Martinez               CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−5463
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 11/1/18


    Address:
    10106 S. Inglewood Avenue
    Inglewood, CA 90304


Pursuant to the court's findings and conclusions at the hearing on the motion to dismiss in this case,
IT IS ORDERED THAT:

(1) debtor's bankruptcy case is dismissed; and
(2) the court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                  BY THE COURT,
Dated: November 1, 2018                                                           Kathleen J. Campbell
                                                                                  Clerk of Court




Form van153−od13d Rev. 06/2017                                                                                        33 − 28 / SES
